         Case 4:19-cv-00005-CDL Document 100 Filed 06/11/21 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

RODRIGO ARREOLA, CONCEPCION            *
ARREOLA, and S.A., ex rel.
JEZREEL IMEE CUSTODIO,                 *

      Plaintiffs,                      *

vs.                                    *         CASE NO. 4:19-CV-5 (CDL)

OFFICER MICHAEL AGUILAR,               *
OFFICER BRIAN DUDLEY, and
OFFICER AARON EVRARD,                  *

      Defendants.                      *


                                   O R D E R

      Defendants have filed a motion in limine to exclude statements

made by Raymond Tarvin who is now deceased and who allegedly

witnessed from the front door of his house the struggle that

Plaintiffs claim led to Hector Arreola’s death.                   Prior to his

death,     Tarvin    made   multiple    statements    to    law    enforcement

officers. He died before his deposition could be taken to preserve

his testimony. Plaintiffs argue that his statements are admissible

under Federal Rule of Evidence 807, the residual exception for

otherwise inadmissible hearsay evidence.           Defendants respond that

the   statements       do    not    carry      sufficient    guarantees     of

trustworthiness to be admissible under Rule 807. The Court agrees.

For the following reasons, Defendants’ motion in limine (ECF No.

85) is granted.
       Case 4:19-cv-00005-CDL Document 100 Filed 06/11/21 Page 2 of 5



                                    DISCUSSION

      Under Rule 807, otherwise inadmissible hearsay evidence is

not excluded if “(1) the statement is supported by sufficient

guarantees of trustworthiness—after considering the totality of

circumstances under which it was made and evidence, if any,

corroborating the statement; and (2) it is more probative on the

point for which it is offered than any other evidence that the

proponent can obtain through reasonable efforts.”                        Rule 807 was

intended    “to    be    used    very   rarely,      and    only    in    exceptional

circumstances.”         United Techs. Corp. v. Mazer, 556 F.3d 1260, 1279

(11th Cir. 2009) (quoting United States v. Ingram, 501 F.3d 963,

967 (8th Cir. 2007)).            As such, it “appl[ies] only when certain

exceptional guarantees of trustworthiness exist and when high

degrees of probativeness and necessity are present.”                     Id. (quoting

United States v. Wright, 363 F.3d 237, 245 (3d Cir. 2004)).

      In   determining      whether     a       statement   carries      “exceptional

guarantees of trustworthiness,” courts may consider “the probable

motivation    of    the     declarant       in     making   the    statement,     the

circumstances under which [the statement] was made, the knowledge

and   qualifications        of    the   declarant,      and   the     existence    of

corroborating evidence.”          Bratt v. Genovese, 782 F. App’x 959, 965

(11th Cir. 2019) (per curiam) (quoting Rivers v. United States,

777 F.3d 1306, 1315 (11th Cir. 2015)).                Essentially, a court must

“look at ‘the totality of the circumstances surrounding the making


                                            2
         Case 4:19-cv-00005-CDL Document 100 Filed 06/11/21 Page 3 of 5



of the statement and those rendering the declarant particularly

worthy of belief.’”       Id. (quoting United States v. Barrett, 8 F.3d

1296, 1300 (8th Cir. 1993)).

     Tarvin’s statements do not satisfy the stringent Rule 807

requirements.      Defendants correctly note that several of Tarvin’s

assertions – such as his contention that the officers used tasers

– are in fact just plain wrong and contradicted by the undisputed

evidence.1     See Pls.’ Resp. to Defs.’ Mot. in Lim. Ex. 2, Raymond

Tarvin Statement to Off. Evrard 3, ECF No. 88-2 (“I heard the

taser.     I don’t know how many times they tased him. But I heard

the taser go off.”).       Additionally, Defendants argue that Tarvin’s

statements lack sufficient guarantees of trustworthiness because

Tarvin was 79 years old and suffered at least one stroke prior to

witnessing Arreola’s arrest.         While a witness is not incompetent

simply because they are elderly and have had a stroke, evidence of

these circumstances most certainly would have been explored in a

thorough and sifting cross examination and would be essential for

the jury to consider in deciding the truth of the matter.




1
  Plaintiffs speculate that there are other possible explanations for
Tarvin’s contention that an officer used a taser, such as potentially
misidentifying a different sound as that of a taser firing. Defendants
correctly note, however, that Tarvin is dead and thus cannot be cross-
examined about what he meant when he said that an officer used a taser.
Plaintiffs also speculate that a taser may actually have been used but
do not point the Court to any evidence in the record suggesting that the
officer Defendants used tasers at any point during the struggle.


                                       3
      Case 4:19-cv-00005-CDL Document 100 Filed 06/11/21 Page 4 of 5



     Further,   Tarvin’s   statements     are   not    significantly   more

probative or necessary than other available admissible evidence.

While Tarvin was a witness to Arreola’s arrest, his son – Alan –

was also a witness to Arreola’s arrest.         Alan is alive and can be

called as a witness and cross-examined at trial.                Concepcion

Arreola was also a witness to Arreola’s arrest, and can be called

as a witness and cross-examined at trial.             Plaintiffs speculate

that Alan is biased because he was frequently in police custody

and wanted to “suck up” to the officers.          Pls.’ Resp. to Defs.’

Mot. in Lim. 7 n.7, ECF No. 88.         Any such bias, however, can be

addressed on cross examination in front of the jury.

     Plaintiffs also contend that Raymond Tarvin’s testimony is

necessary because Concepcion Arreola, who observed the struggle

from a closer location, “was sick,” “awakened in the wee hours of

the morning, “went outside in twenty-degree weather,” “struggled

with English,” and “was in the stressful situation of watching the

police struggle mightily with her son.”         Pls.’ Resp. 6 n.6.     The

Court is unconvinced that Tarvin’s statements are more probative

than Concepcion Arreola’s testimony, particularly given concerns

about the reliability of Tarvin’s statements due to his age and

medical condition.2


2
  Plaintiffs also contend that Raymond Tarvin’s testimony is unique
because no other witness observed the entire duration of Arreola’s
struggle from that particular location.     Plaintiffs note that Alan
Tarvin, who watched the beginning of the struggle while standing behind
his father, left to get coffee and returned to watch the struggle from


                                    4
      Case 4:19-cv-00005-CDL Document 100 Filed 06/11/21 Page 5 of 5



     A party seeking to introduce out of court statements for the

purpose of demonstrating the truth of what is contained in them

must meet a high bar for them to be heard by a jury when the

declarant is not available to be subjected to one of the most

effective tools for ascertaining the truth—a thorough and sifting

cross examination.     Plaintiffs have not met that bar here.          Rule

807 does not authorize the admissibility of Raymond Tarvin’s

hearsay statements.     And they must be excluded from evidence at

trial.3

                               CONCLUSION

     For the foregoing reasons, Defendants’ motion in limine (ECF

No. 85) is granted.    Raymond Tarvin’s statements are inadmissible

hearsay evidence and cannot be used at trial.4

     IT IS SO ORDERED, this 11th day of June, 2021.

                                        S/Clay D. Land
                                        CLAY D. LAND
                                        U.S. DISTRICT COURT JUDGE
                                        MIDDLE DISTRICT OF GEORGIA

a different location. Pls.’ Resp. 3. The Court is unpersuaded that
Raymond Tarvin’s vantage point makes his testimony necessary or more
probative than available evidence, which includes testimony from living
witnesses who observed most of the struggle from the same or a similar
location (Alan Tarvin) or the entire struggle from a closer location
(Concepcion Arreola).
3 In a footnote, Plaintiffs contend that at least some of Raymond Tarvin’s

statements are admissible as a present sense impression. Plaintiffs,
however, admit that these statements came nearly an hour after Raymond
Tarvin witnessed the struggle. Pl.’s Resp. 4 n.3. Under these facts,
Raymond Tarvin’s statements do not qualify as a present sense impression.
4 This evidence includes statements captured on Officer Evrard’s body

camera, Raymond Tarvin’s handwritten witness note, a transcript of
Raymond Tarvin’s interview with the Columbus Police Department’s Office
of Professional Standards, and an audio recording of Raymond Tarvin’s
interview with the Office of Professional Standards. Pls.’ Resp. 2.


                                    5
